Title: To George Washington from Timothy Pickering, 18 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office Sept. 18. 1795.
          
          The Pittsburg mail is arrived, but no letter from General Wayne. I suspect he has sent dispatches by an officer who is taking the route thro’ the Wilderness.
          Mr Hodgden this moment mentions the intelligence he had

from his neighbour Mr Vanuxem, a mercantile agent for the French, who told him last evening, that the Secretary of the French Legation here said that a national vessel had arrived at Norfolk, bringing intelligence that Mayence had fallen into the hands of the French—that in a general engagement the Chouans had been cut to pieces—that France had refused the offers of Spain for peace—that all negociations were at an end between France, Spain, the Emperor & England—and that Pichegru intended for Vienna! I know Mr Vanuxem to be a warm patriol: and French-Norfolk news is notorious for its exaggeration or total want of truth. I am most respectfully sir your obt servant
          
            T. Pickering
          
        